Case 3:19-cv-30144-MGM Document 1-2 Filed 10/28/19 Page 1 of 6
454 CMR: DEPARTMENT OF LABOR STANDARDS

454 CMR 27.00: MINIMUM WAGE
Section

27.01: Purpose and Scope

27.02: Definitions

27.03: Minimum Wage and Overtime Rates
27.04: Hours Worked

27.05: Wage Payments and Deductions From Wages
27.06: Employer Minimum Wage Waivers
27.07: Notice and Recordkeeping

27,07: Penalties for Violations

27.08: Severability

27.01: Purpose and Scope

 

27.02:

(1) Purpose. To clarify practices and policies in the administration and enforcement of the
Minimum Fair Wages Act.

(2) Scope. 454 CMR 27.00 applies to any employer who employs any person in an occupation
in accordance with M.G.L. c. 151.

Definitions

Basic Minimum Wage. The minimum wage rate in effect under M.G.L. c. 151, § 1 to be paid
to an employee in an occupation as defined in M.G.L. c. 151, § 2.

Bona Fide Educational Institution. A secondary school system or an institution of higher
education that has received accreditation from a recognized source.

 

Director. The Director of the Department of Labor Standards.
Employ. To suffer or permit to work.

Employer. An individual, corporation, partnership or other entity, including any agent thereof,
that employs an employee or employees for wages, remuneration or other compensation.

Minor, A person younger than 18 years old.

Regular Hourly Rate. The amount that an employee is regularly paid for each hour of work.
When an employee is paid on a piece work basis, salary, or any basis other than an hourly rate,
the regularly hourly rate shall be determined by dividing the employee’s total weekly carnings
by the total hours worked during the week. Regardless of the basis used, an employee shall be
paid not less than the applicable minimum wage each week.

The regular hourly rate shall include all remuneration for employment paid to, or on behalf
of, the employee, but shall not include:

(a) sums paid as commissions, drawing accounts, bonuses, or other incentive pay based on

sales or production; or

(b) sums excluded under 29 U.S.C. § 207(e).

Service Rate. The hourly rate an employer pays to a tipped employee, which may not be less
than the cash wage set forth in M.G.L. c. 151. § 7.

 
27.02:

Case 3:19-cv-30144-MGM Document 1-2 Filed 10/28/19 Page 2 of 6
454 CMR: DEPARTMENT OF LABOR STANDARDS

continued

Working Time. Includes all time during which an employee is required to be on the employer's
premises or to be on duty, or to be at the prescribed work site or at any other location, and any
time worked before or after the end of the normal shift to complete the work. Working time does
not include meal times during which an employee is relieved of all work-related duties. Working
time includes rest periods of short duration, usually 20 minutes or less.

27.03: Minimum Wage and Overtime Rates

 

(1) Basic Minimum Wage. At least the basic minimum wage in effect under M.G.L. c. 151, § 1
must be paid to an employee in an occupation as defined in M.G.L. c. 151, § 2, unless a lesser
wage is expressly permitted by law or a waiver of the basic minimum wage is granted in writing
by the Director in accordance with M.G.L. c. 151, § 7 or 9.

(2) Minimum Wage for Tipped Employees. The minimum wage rate for a tipped employee
may be comprised of both:
(a) the service rate paid by the employer; and
(b) tips actually received and retained by the employee. The sum of the service rate and the
tips received by the employee must equal or exceed the basic minimum wage. The service
rate shall be not less than the cash wage required to be paid to a tipped employee in
M.G.L. c. 151, § 7. An employer may pay the service rate to the employee only if:
1. the employer informs such employee in writing of the provisions of M.G.L. c. 151,
§ 7, paragraph three;
2. the employee actually receives tips in an amount which, when added to the service
rate, equals or exceeds the basic minimum wage; and
3. all tips received by the employee are either retained by him or her or are distributed
to him or her through a tip-pooling arrangement. If the employee is engaged in the
serving of food or beverages, a tip-pooling arrangement must conform with the
requirements of M.G.L. c. 149, § 152A. Unless all three of the foregoing requirements
are met, the employer must pay a tipped employee at least the full basic minimum wage.

 

(3) Overtime Rate. One and one half times an employee's regular hourly rate, such regular
hourly rate not to be less than the basic minimum wage, for work in excess of 40 hours in a work
week, except as set forth in M.G.L. c. 151, § 1A. The terms "bona fide executive, or
administrative or professional person" in M.G.L. c. 151, § LA(3), and “professional service” in
M.G.L. c. 151, § 2, shall have the same meaning as set forth in 29 CFR Part 541.

Whether a nonexempt employee is paid on an hourly, piece work, salary, or any other basis,
such payments shall not serve to compensate the employee for any portion of the overtime rate
for hours worked over 40 in a work week, except that this limitation only applies to the “one-
half’ portion of the overtime rate (one and “one-half” times an employee’s regular hourly rate)
when overtime is determined on a bona fide fluctuating workweek basis.

The overtime rate for a tipped employee receiving the service rate shall be computed at one
and one half times the basic minimum wage, except where exempted by M.G.L. c. 151, § 1A.

27.04: Hours Worked

(1) Reporting Pay. When an employee who is scheduled to work three or more hours reports
for duty at the time set by the employer, and that employee is not provided with the expected
hours of work, the employee shall be paid for at least three hours on such day at no less than the
basic minimum wage. 454 CMR 27.04 shall not apply to organizations granted status as
charitable organizations under the Internal Revenue Code.

 
Case 3:19-cv-30144-MGM Document 1-2 Filed 10/28/19 Page 3 of 6
454 CMR: DEPARTMENT OF LABOR STANDARDS

27.04: continued

(b) Where an employee is required to be on duty at the worksite for 24 hours or more, the
employer and employee may agree in writing prior to performance of the work to exclude
bona fide meal periods and a bona fide regularly scheduled sleeping period of not more than
eight hours from working time, provided the employer provides adequate sleeping quarters
and the employee can enjoy an uninterrupted period of sleep. Ifno prior written agreement
is made, sleeping time and meal time will constitute compensable working time. If the
sleeping period is interrupted by a call to duty, all time on duty must be counted as working
time. If the sleeping period is interrupted to such an extent that the employee cannot get a
reasonable period of sleep, the entire period must be counted as working time.

(c) Ifan employee resides on an employer's premises on a permanent basis or for extended
periods of time, not all time spent on the premises is considered working time. The employer
and the employee may make any reasonable written agreement as to hours worked which
takes into consideration all of the pertinent facts; provided, however, that the employee shall
be compensated for all time in which job-related duties are actually performed, and on-call
time shall be compensated in accordance with 454 CMR 27.04(2).

(4) Travel Time.
(a) Ordinary travel between home and work is not compensable working time.
(b) Ifan employee who regularly works at a fixed location is required to report to a location
other than his or her regular work site, the employee shall be compensated for all travel time
in excess of his or her ordinary travel time between home and work and shall be reimbursed
for associated transportation expenses.
(c) Ifan employer requires an employee to report to a location other than the work site or
to report to a specified location to take transportation, compensable work time begins at the
reporting time and includes subsequent travel to and from the work site.
(d) An employee required or directed to travel from one place to another after the beginning
of or before the close of the work day shall be compensated for all travel time and shall be
reimbursed for all transportation expenses.
(e) Travel that keeps an employee away from home overnight shall be compensated in a
manner consistent with 29 C.F.R. § 785.39,

27.05: Wage Payments and Deductions From Wages

(1) Deductions from Basic Minimum Wage. No deduction, other than those required or
expressly allowed by law, and those allowed for lodging and meals listed in 454 CMR 27.05(2)
and (3), shall be made from the basic minimum wage.

(2) Deductions for Lodging. An employer may deduct from the basic minimum wage of an
employee a sum per week as set forth in 454 CMR 27.05(2)(a) through (c) for lodging that is safe
and sanitary, and meets the standards for housing established by 105 CMR 410.000: Minimum
Standards of Fitness for Human Habitation (State Sanitary Code, Chapter II), including heat,
potable water, and light. If an employee is paid less than the basic minimum wage for hours
worked in a week in accordance with a waiver under M.G.L. c. 151, § 7 or 9, a deduction for
lodging is not permitted.

A deduction for lodging is not permitted unless the employee voluntarily accepts and actually
uses the room. Deductions for lodging shall not be made by the employer unless the employer
has given the employee prior written notice describing the lodging, setting forth the amount to
be charged to the employee for the lodging, and providing notice that the employee’s acceptance
of the lodging is voluntary, and the employee has provided voluntary written acceptance of the
lodging and deductions.

 

 
Case 3:19-cv-30144-MGM Document 1-2 Filed 10/28/19 Page 4 of 6
454 CMR: DEPARTMENT OF LABOR STANDARDS

27.05: continued

A deduction for meals is not permitted unless the employee voluntarily accepts and actually
receives the meal. Deductions for meals shall not be made by the employer unless the employer
has given the employee prior written notice describing the meal plan, setting forth the amount
to be charged to the employee for the meals, and providing notice that the employee’s acceptance
of the meals is voluntary, and the employee has provided voluntary written acceptance of the
meals and deductions.

The maximum deduction for meals per day shall be as follows: Breakfast, $1.50, Lunch,
$2.25; Dinner, $2.25.

(a) A deduction for one meal may be made from the wages of an employee working three

hours or more.

(b) A deduction for two meals may be made from the wages of an employee whose work

entirely covers two meal periods, or eight hours of work.

(c) A deduction for three meals may be made from the wages of an employee if lodging is

provided, or if special permission is granted by the Director.

(4) Uniforms. For employers requiring uniforms, the following shall apply:
(a) Where uniforms require dry-cleaning, commercial laundering, or other special treatment,
the employee shall be reimbursed for the actual costs of such service. Where uniforms are
made of "wash and wear" materials, that do not require special treatment, and that are
routinely washed and dried with other personal garments, the employer need not reimburse
the employee for uniform maintenance costs.
(b) No deposit shall be required by the employer from an employee for a uniform, except
by application granted by the Director.
(c) An employee or prospective employee who is required to purchase or rent a uniform
shall be reimbursed for the actual purchase or rental cost of the uniform.

(5) Indirect Deductions. An employer may not separately charge or bill an employee for fees
or amounts not allowed as deductions.

(6) Deductions and the Calculation of Overtime. Where deductions are made from an
employee's wages for meals or lodging, the employee's regular hourly rate used to calculate
overtime compensation shall be the employee's hourly rate before any deductions are made.

 

(7) Student Housing/Household Services. Notwithstanding any provision of 454 CMR 27.00
to the contrary, an employer may provide lodging and meals in the employer's home to an
employee who is a full-time student at a bona fide educational institution in exchange for
household services, provided that such household services do not exceed 16 hours of working
time per week in exchange for occupancy of a single room.

27.06: Employer Minimum Wage Waivers

(1) Student Workers.
(a) The Director may issue to any hospital or laboratory a waiver permitting payment of not
less than 80% of the basic minimum wage to students whose employment for wages is part
of a formal training program for such period of time as shall be fixed by the Director and
stated in the waiver.
(b) The Director may issue to any bona fide educational institution, a waiver permitting
payment of not less than 80% of the basic minimum wage, to students enrolled in and
employed by said institutions for such period of time as shall be fixed by the Director and
stated in the waiver.

 

 
Case 3:19-cv-30144-MGM Document 1-2 Filed 10/28/19 Page 5 of 6
454 CMR: DEPARTMENT OF LABOR STANDARDS

27.06: continued

(2) Seasonal Camp Counselors and Counselor Trainees. The Director may, in accordance with
M.G.L. c. 151, § 7, issue to any seasonal camp a waiver permitting payment of less than the
minimum wage to seasonal camp counselors or counselor trainees for such period of time as
shall be fixed by the Director and stated in the waiver. In order to receive a waiver, a camp must
provide to DLS information regarding the seasonal nature of the business, the sub-minimum
wage sought, and whether the camp will provide food and lodging to the employees, and the
number of counselors for whom a waiver is sought. An employee shall be considered a seasonal
camp counselor or counselor trainee if the employee is directly involved in camp programming
and camper supervision. A waiver of the basic minimum wage shall not apply to employees who
work as dish washers, kitchen workers, maintenance workers, life guards or other jobs that do
not entail the direct supervision of campers. Seasonal camps seeking a minimum wage
exemption must apply annually for a waiver from the Director.

 

(3) Special Certificate.
(a) No person whose earning capacity has been impaired may be paid less than the basic

minimum wage unless and until the employer obtains from the Director a special certificate
in accordance with the provisions of M.G.L. c. 151, § 9.

(b) The special certificate may be granted for a period not to exceed 24 months. The
employer must obtain a special certificate for each work site where the employer will assign
workers.

(c) The Director shall prescribe the application form and supporting documentation required
to obtain a special certificate permitting the employer to pay an employee with a disability
less than the minimum wage. A special certificate will not be issued unless the employer
submits a current Certificate Authorizing Special Minimum Wage Rates under the Fair Labor
Standard Act, § 214(c) issued by the U.S. Department of Labor, and all other documentation
the Director may require.

27.07: Notice and Recordkeeping

(1) Workplace Notice. Every employer shall post, in a place conspicuous to employees, a
workplace notice issued by the Commonwealth containing the basic minimum wage rates and
such other provisions of M.G.L. c. 151 and 454 CMR 27.00 as the law or the Director may
require. The workplace notice shall be posted in English, and in any other language that is
spoken by 5% or more of the employer’s workforce and for which a translated notice in that
language is available from the Commonwealth.

(2) Records, For each employee, the employer shall keep a true and accurate record of the
employee’s name, complete address, social security number, occupation, amount paid each pay
period, hours worked each day, rate of pay, vacation pay, any deductions made from wages, any
fees or amounts charged by the employer to the employee, dates worked each week, and such
other information as the Director or the Attorney General in their discretion shall deem material
and necessary. Such records shall be kept on file for at least three years after the entry date of
the record. Such records shall be maintained at the place of employment, at an office of the
employer, or with a bank, accountant or other central location within the Commonwealth. All
reports, schedules, books, records, and additional information that are filed or made available
to the Department or the Attorney General shall be certified under pains and penalties of perjury
as true, correct and accurate by the owner, chief financial officers, general counsel or chief
executive officer of the employer.

All such records must be kept and furnished to the Director or Attorney General upon
demand, in accordance with M.G.L. c. 151, §§ 3, 15 and 19(3). The term transcript, as used in

 
Case 3:19-cv-30144-MGM Document 1-2 Filed 10/28/19 Page 6 of 6
454 CMR: DEPARTMENT OF LABOR STANDARDS

27,08: Penalties for Violations

 

Violation of any provision of 454 CMR 27.00 shall be subject to the penalties provided in
M.G.L. c. 151.

27.09: Severability
If any provision of 454 CMR 27.00 shall be held inconsistent with M.G.L. c. 151, or held

unconstitutional, either on its face or as applied, the inconsistency or unconstitutionality shall not
affect the remaining provisions of 454 CMR 27.00.
REGULATORY AUTHORITY

454 CMR 27.00: M.G.L. c. 23, § 1; M.G.L. c. 151.

 
